DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020, 5/4/2020, and 4/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 76 and 91 are objected to because of the following informalities: 
In claim 76, line 8, “creating a therapeutic session parameters” should be – creating therapeutic session parameters--.
In claim 91, line 6, “programmed to-” should be – programmed to: --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 recites the limitation “an event” in line 6. It is not clear if this is a new instance or refers to “an event” mentioned in line 6 of the claim.
Claim 76 recites instances of the limitation “transcutaneous vibratory output” in lines 11, 12, and 15. It is not clear if these are new instances or refers to the “transcutaneous vibratory output” mentioned in line 4 of the claim.
Claims 77-90 inherit the deficiencies of claim 76 and are likewise rejected.

Claim 77 recites that the event is “at least one of an athletic event, an entertainment event, or a stress inducing event” in lines 1-2. This is unclear because it is not clear because what one considers as “entertainment” or “stress inducing” varies from person to person.
Claim 82 recites the limitation “on data regarding the event” in line 2. It is not clear if this is a new instance or refers to data mentioned on line 5 of claim 76.
Claim 83 recites the limitation “at least one output segment” in line 3. It is not clear if this is new instance or is part of the “set of contiguous output segments” mentioned in line 10 of claim 76.

Claim 91 recites instances of the limitation “transcutaneous vibratory output” in lines 8, 9, and 10. It is not clear if these are new instances or refers to the “transcutaneous vibratory output” mentioned in lines 3-4 of the claim.
Claims 92-102 inherit the deficiencies of claim 91 and are likewise rejected.

Claim 92 recites that the event is “at least one of an athletic event, an entertainment event, or a stress inducing event” in lines 1-2. This is unclear because it is not clear because what one considers as “entertainment” or “stress inducing” varies from person to person.
Claim 97 recites the limitation “wherein the therapeutic session is modified based on data regarding the event”. This is not clear as there is no modification step mentioned in the preceding claims and this appears to be a limitation directed to a method while the claim is directed to a system. The limitation should probably be amended to –wherein the processor is further programmed to modify the therapeutic session based on the data regarding the event--. 
Claim 97 recites the limitation “on data regarding the event” in line 2. It is not clear if this is a new instance or refers to data mentioned on line 5 of claim 91.
Claim 98 is unclear. There is no modification step mentioned in the preceding claims and this appears to be a limitation directed to a method while the claim is directed to a system. 
Claim 98 recites the limitation “at least one output segment” in line 3. It is not clear if this is new instance or is part of the “set of contiguous output segments” mentioned in line 7 of claim 91.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 76-85 and 90-100 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0224990 (Goldwasser et al., hereinafter Goldwasser).
In regards to claim 76, Goldwasser discloses a method of delivering a therapeutic session to affect a mental or an emotional state of a user (paragraph 11, 'wearable neurostimulator apparatuses configured to deliver electrical stimulation waveforms for inducing a change in cognitive state, delivered concurrently with other sensory experiences so that the cognitive effects of the sensory experience  (primary sensory effects, as well as secondary and higher order sensory-driven cognitive effects, including emotion, arousal, mood, etc.) are enhanced, mitigated, or otherwise modulated by the sensory and cognitive effects of electrical stimulation'; transdermal is a synonym of transcutaneous), the method comprising: 
providing a wearable stimulation device (wearable and lightweight apparatus 100) having a transducer adapted to generate tactile transcutaneous vibratory output (paragraph 135, 'Described herein are methods of applying transdermal electrical stimulation (TES) to a subject to enhance a concurrent sensory experience. The sensory experience may be ... tactile (e.g., felt, including amusement rides, etc.)'; paragraph 589, 'FIGS. 1A and 1B show perspective views of one variation of a wearable and lightweight apparatus 100 for applying transdermal electrical stimulation.'; paragraph 897, 'a transdermal electrode assembly or TES controller assembly that incorporates a transdermal electrode may include a buzzer, piezoelectric material, ultrasound transducer (e.g. CMUT), or other transducer for activating a sensory transduction pathway as a signal for alignment'); 
with a user interface, obtaining data regarding an event to be experienced by the user (paragraph 51, 'Most electrical stimulation systems targeting the nervous system incorporate a tabletop or handheld hardware comprising a user interface'; paragraph 713, 'the effect on the brain is measured by a cognitive assessment that takes the form of one or more of: ... an event related potential assessment'; paragraph 725, 'a user may be able to configure the particular type of neuromodulation utilized by using a smartphone application connected to an application programming interface'; paragraph 771, 'Temporally structured sensory experiences are defined as generally predictable and repeatable in their timing, making them amenable to pairing with an ensemble TES waveform that itself has an ordered temporal structure of waveform components. Temporally structured sensory experiences are beneficial for coordination with a TES session ... As described in greater detail below and in specific examples herein, examples of temporally structured and/or predictable sensory experiences include music (e.g. concerts, auditory tracks on a portable music player, a DJ at a club), naturalistic sounds (e.g. waves on the beach; birds chirping; a car accelerating and shifting gears), performances involving spoken word (e.g. a play, public reading of a poem or other text, political stump speech), an event (e.g. fireworks show, light show), a video (e.g. film, TV show, movie, You Tube™ clip), a primarily visual art presentation (e.g. dance performance, visual art display, fashion show), a predictable vestibular experience (e.g. a somersault or other acrobatics by the subject, a rollercoaster, a train or subway taking a regular path), or a pattern of somatosensory activation (e.g. from a massage chair, haptic transducer array, or refreshable braille display)'); 
communicating the data regarding an event to be experienced by the user to a computer processor ( paragraph 293, 'methods and apparatuses for transmitting from a controller to a processor of a wearable neurostimulator to cause the neurostimulator to deliver an ensemble waveform'; paragraph 803, 'TES users may bring a TES system to the venue and stimulation is triggered to audience members based on proximity, geographic location, or request by the user (e.g. by entering a code into a TES app or scanning a QR code specific to the event on their smartphone, so that an app can trigger an appropriate waveforms at times selected by one or more of the performers or staff of the performance). Wireless communication directly to a TES system is one way to communicate with a TES system so that stimulation can be triggered with timing and waveform selected by one or more of the performers or staff of the performance'; paragraph 812, 'a device that may be worn and/or held by the user ("user device") which includes a processor and wireless communication module may be used to control the application of neurostimulation by the wearable neurostimulator. The neurostimulator and/or user device may be particularly adapted to deliver TES waveforms during a temporally structured sensory experience (e.g. music, video) as described herein'; paragraph 848, 'As can be seen in FIG. 44A, the neuromodulation device body contains an electrode assembly 44701, and neuromodulation components 44704. The neuromodulation components 44704 further contain power supply 44705, memory 44708, processor 44709, user interface 44710, current control circuitry 44706, and safety components 44707');
with the computer processor, creating a therapeutic session parameters ( paragraph 56, 'In general, described herein are lightweight and wearable transdermal electrical stimulation apparatuses for inducing a cognitive effect in a subject...Although the apparatus may be self-contained, it may be configured to receive instructions from one or more remote systems (and may transmit signals to the same or a different remote system), including instructions that select or modify stimulation parameters'; paragraph 121, 'Any of the apparatuses described herein may include one or more inputs and/or controls to allow selection of the stimulation parameters. In general the stimulation parameters may be selected based on a predetermined menu of parameter values (e.g., selecting the stimulation protocol based on the desired cognitive effect, and/or pre-customized stimulation parameters for a particular user or class of users, etc.)') comprising the following steps: 
assigning a set of contiguous output segments for the event, and based on the event, assigning a perceived pitch of transcutaneous vibratory output and a perceived beat of transcutaneous vibratory output to each output segment (paragraph 135, 'The sensory experience (e.g., performance) may be prerecorded and may include markers to trigger changes in the TES waveform parameters, or the apparatus (e.g., TES applicator or a controller associated with one or more TES applicators) may analyze the performance to detect changes in the sensor experience and select the change in the TES waveform applied. The type of change in the TES waveform may correlate with the type of change in the sensory experience. For example, an increase in tempo, pitch, etc. may increase the intensity of the TES signal (current and/or frequency), particularly when applying waveforms using an "energy" configuration that enhances alertness, etc'; paragraph 621, 'a speaker or skull-coupled transducer for transmitting vibration that can be detected as an auditory stimulus'; paragraph 855, 'For example, any of these methods may include delivering an audible signal to the subject from the TES applicator. Any audible signal may be used, including one or more of: a song (e.g., music), a tone or tones, a chant, spoken language, instrumental music, white noise, structured noise (e.g. pink noise, brown noise, frequency-modulated noise), binaural beats, recorded or synthesized sounds (e.g. ocean noise, wind noise, running water, etc.), or the like ... or may take the form of binaural beats in bilateral variations of the system (i.e. higher frequency audible signals (generally frequencies above 200 Hz) with phase offsets at frequencies of brain rhythms (generally less than 200 Hz)'); 
sending, from the computer processor, the therapeutic session parameters to the transducer ( paragraph 897, 'a transdermal electrode assembly or TES controller assembly that incorporates a transdermal electrode may include a buzzer, piezoelectric material, ultrasound transducer (e.g. CMUT), or other transducer for activating a sensory transduction pathway as a signal for alignment'; paragraph 812, 'a device that may be worn and/or held by the user ("user device") which includes a processor and wireless communication module may be used to control the application of neurostimulation by the wearable neurostimulator. The neurostimulator and/or user device may be particularly adapted to deliver TES waveforms during a temporally structured sensory experience (e.g. music, video) as described herein'; paragraph 848, 'As can be seen in FIG. 44A, the neuromodulation device body contains an electrode assembly 44701, and neuromodulation components 44704. The neuromodulation components 44 704 further contain power supply 44705, memory 44 708, processor 44709, user interface 44 710, current control circuitry 44706, and safety components 44707'); and 
generating, with the transducer, transcutaneous vibratory output for the therapeutic session based on the therapeutic session parameters (paragraph 293, 'methods and apparatuses for transmitting from a controller to a processor of a wearable neurostimulator to cause the neurostimulator to deliver an ensemble waveform'; (0897), 'a transdermal electrode assembly or TES controller assembly that incorporates a transdermal electrode may include a buzzer, piezoelectric material, ultrasound transducer (e.g. CMUT), or other transducer for activating a sensory transduction pathway as a signal for alignment'; paragraph 812, 'a device that may be worn and/or held by the user ("user device") which includes a processor and wireless communication module may be used to control the application of neurostimulation by the wearable neurostimulator. The neurostimulator and/or user device may be particularly adapted to deliver TES waveforms during a temporally structured sensory experience (e.g. music, video) as described herein'; paragraph 848, 'As can be seen in FIG. 44A, the neuromodulation device body contains an electrode assembly 44701, and neuromodulation components 44704. The neuromodulation components 44704 further contain power supply 44705, memory 44708, processor 44709, user interface 44710, current control circuitry 44706, and safety components 44707').

In regards to claim 77, Goldwasser discloses the method of claim 76, wherein the event is at least one of an athletic event, an entertainment event, or a stress inducing event (paragraph 771, 'Temporally structured sensory experiences are defined as generally predictable and repeatable in their timing, making them amenable to pairing with an ensemble TES waveform that itself has an ordered temporal structure of waveform components. Temporally structured sensory experiences are beneficial for coordination with a TES session ... As described in greater detail below and in specific examples herein, examples of temporally structured and/or predictable sensory experiences include music (e.g. concerts, auditory tracks on a portable music player, a DJ at a club), naturalistic sounds (e.g. waves on the beach; birds chirping; a car accelerating and shifting gears), performances involving spoken word (e.g. a play, public reading of a poem or other text, political stump speech), an event (e.g. fireworks show, light show), a video (e.g. film, TV show, movie, YouTube ™ clip), a primarily visual art presentation (e.g. dance performance, visual art display, fashion show), a predictable vestibular experience (e.g. a somersault or other acrobatics by the subject, a rollercoaster, a train or subway taking a regular path), or a pattern of somatosensory activation (e.g. from a massage chair, haptic transducer array, or refreshable braille display)'). 
In regards to claim 78, Goldwasser discloses the method of claim 77, Goldwasser further shows wherein the data regarding the event is based on location ( paragraph 803, 'TES users may bring a TES system to the venue and stimulation is triggered to audience members based on proximity, geographic location, or request by the user (e.g. by entering a code into a TES app or scanning a QR code specific to the event on their smartphone, so that an app can trigger an appropriate waveforms at times selected by one or more of the performers or staff of the performance). Wireless communication directly to a TES system is one way to communicate with a TES system so that stimulation can be triggered with timing and waveform selected by one or more of the performers or staff of the performance'). 
In regards to claim 79, Goldwasser discloses the method of claim 78. In addition, Goldwasser further shows wherein the data regarding the event is received from a traffic application (paragraph 797, 'For example, in a stressful situation (e.g. traffic, facial recognition of an angry client entering your office), the controller may automatically trigger the neurostimulator to deliver a TES session for enhancing calmness.'). 
In regards to claim 80, Goldwasser discloses the method of claim 79. In addition, Goldwasser further shows wherein the data regarding the event is collected by a physiological sensor (paragraph 714, 'In some embodiments, physiological monitoring is used to measure the effect of electrical stimulation.'; paragraph 798, 'In general, a TES controller may be configured to start, stop, select, adjust, amend, or otherwise modulate a TES session based on a reading of a physiological sensor'). 
In regards to claim 81, Goldwasser discloses the method of claim 80. Goldwasser further shows, wherein the physiological sensor senses at least one of respiration, temperature, GSR, SpO2, spirometry, EEG, ECG, EMG, heart rate, HRV, CO2 , motion, blood pressure, or glucose ( paragraph 698, 'the device comprises sensors and related components to record measurements related to brain activity, detect skin resistance, salinity, or humidity, temperature, electromyogram (EMG), galvanic skin response (GSR), heart rate, blood pressure, respiration rate, pulse oximetry, pupil dilation, eye movement, gaze direction or measure other physiological or ambient signals').
In regards to claim 82, Goldwasser discloses the method of claim 76. Goldwasser further shows the step of modifying the therapeutic session based on data regarding the event (paragraph 700, 'a physiological or cognitive measurement is used to detect a cognitive state of the user. For example, in an embodiment, the unit turns on when the user is tired and is configured to increase a user's energy, alertness, and/or wakefulness. In another embodiment, anxiety or stress is detected in a user by measuring galvanic skin response or another physiological measurement that correlates anxiety or stress, and the stimulation device is configured to reduce anxiety and/or stress. In another embodiment, the device is configured to modify the amplitude or phase of a brain rhythm. For instance, in an embodiment, the device can be triggered to enhance synchrony in an alpha, beta, or gamma frequency band to affect attention, working memory, and/or decision-making.'; paragraph 802, 'the experience of film, musical, political, sporting, and other events experienced in groups are enhanced or modulated by concurrently delivering TES to modify the cognitive state of two or more individuals. For example, members of an audience at a concert, club with a DJ, other musical experience, sporting event, political rally, religious service, or other group experience use a TES system during the event that induces neuromodulation and enhances the audience members' experience of the event'). 
In regards to claim 83, Goldwasser discloses the method of claim 82. Goldwasser also shows, wherein modifying the therapeutic session comprises at least one of varying the perceived pitch or perceived beat of the transcutaneous vibratory output for at least one output segment (paragraph 56, 'In general, described herein are lightweight and wearable transdermal electrical stimulation apparatuses for inducing a cognitive effect in a subject ... Although the apparatus may be self-contained, it may be configured to receive instructions from one or more remote systems (and may transmit signals to the same or a different remote system), including instructions that select or modify stimulation parameters'; paragraph 135, 'The sensory experience (e.g., performance) may be prerecorded and may include markers to trigger changes in the TES waveform parameters, or the apparatus (e.g., TES applicator or a controller associated with one or more TES applicators) may analyze the performance to detect changes in the sensor experience and select the change in the TES waveform applied. The type of change in the TES waveform may correlate with the type of change in the sensory experience. For example, an increase in tempo, pitch, etc. may increase the intensity of the TES signal (current and/or frequency), particularly when applying waveforms using an "energy" configuration that enhances alertness, etc'; paragraph 621, 'a speaker or skull-coupled transducer for transmitting vibration that can be detected as an auditory stimulus'; paragraph 774, 'One embodiment of a 'neuromodulation track' combines time varying neuromodulation with time varying sensory input in order to create enhanced experience of music for instance by making the emotional connection of music more intense or making the experience of a musical event more memorable'; paragraph 855, 'For example, any of these methods may include delivering an audible signal to the subject from the TES applicator. Any audible signal may be used, including one or more of: a song (e.g., music), a tone or tones, a chant, spoken language, instrumental music, white noise, structured noise (e.g. pink noise, brown noise, frequency-modulated noise), binaural beats, recorded or synthesized sounds (e.g. ocean noise, wind noise, running water, etc.), or the like ... or may take the form of binaural beats in bilateral variations of the system (i.e. higher frequency audible signals (generally frequencies above 200 Hz) with phase offsets at frequencies of brain rhythms (generally less than 200 Hz)'; the perceived pitch or beat may be adjusted/varied).
In regards to claim 84, Goldwasser discloses the method of claim 76. Goldwasser further shows wherein the data regarding the event is data of a change in the event ( paragraph 796, 'TES waveforms in a virtual reality environment may be dynamically adjusted based on a user's interaction with and experience in the environment'; paragraph 803, 'Wireless communication directly to a TES system is one way to communicate with a TES system so that stimulation can be triggered with timing and waveform selected by one or more of the performers or staff of the performance. In some embodiments, the system is configured so that a performer (e.g. musician, DJ, dancer, etc.) triggers TES stimulation directly (e.g. with a foot pedal; a button on an electronic instrument such as a synthesizer; or a remote control). In other embodiments, the system is configured so that a supporting staff member controls TES stimulation of members of the audience, similar to the way that a mixer at a sound board or a person controlling a light show can control delivery of sensory stimuli to the audience.'; paragraph 806. 'an individual who wishes to share in the experience of a musical performance or other group experience listens to a recording in their home by themselves or in a small group while wearing a TES system that is activated at appropriate times relative to the audio so that the user can experience a version of the event without being there'; activating a stimulation would broadly constitute a change in the event, as something has occurred that necessitates activating a stimulation). 
In regards to claim 85, Goldwasser discloses the method of claim 76. Goldwasser also shows, wherein the data regarding the event is data regarding a change in a traffic pattern (paragraph 796, 'TES waveforms in a virtual reality environment may be dynamically adjusted based on a user's interaction with and experience in the environment'; paragraph 797, 'For example, in a stressful situation (e.g. traffic, facial recognition of an angry client entering your office), the controller may automatically trigger the neurostimulator to deliver a TES session for enhancing calmness.'; being stressed at traffic would indicate a change in a traffic pattern as broadly rendered; for example, an exit or entrance ramp being closed, a highway turns to stop-and-go traffic, or a lane is closed causing the traffic to merge are all common traffic pattern changes that would cause the driver to be become stressed). 
In regards to claim 90, Goldwasser discloses the method of claim 76. Goldwasser also shows wherein the transcutaneous vibratory output is generated in part by a first oscillation at a first frequency, and a second oscillation at a second frequency that differs from the first frequency by less than 10 Hz (paragraph 20, 'tACS requires additional hardware to deliver alternating currents to the electrodes at an appropriate frequency. An oscillator, microcontroller, or timing circuit can be used to deliver a desired time-varying stimulation. In some designs, a digital-to-analog converter is used.'; paragraph 661, 'FIG. 7 depicts a DC stimulation protocol including pulsing and repeating shown in waveforms 301, 302, 303 ... a pulsed protocol is repeated 202, 203, 302, 303 at a protocol repetition frequency 205, 305 chosen from the group of: about more than 0.001 Hz, about more than 0.01 Hz, about more than 0.1 Hz, about more than 1 Hz, about more than 5 Hz, about more than 10 Hz, about more than 20 Hz, about more than 50 Hz ... Similarly, in some embodiments different electrodes or subsets of electrodes are driven at different frequencies and/or with different amplitudes'; paragraph 855, 'may take the form of binaural beats in bilateral variations of the system (i.e. higher frequency audible signals (generally frequencies above 200 Hz) with phase offsets at frequencies of brain rhythms (generally less than 200 Hz)'; though the beats are described as typically being above 200 Hz, they are capable of being lower; the first frequency can be between 1 and 100 Hz with an offset of the second frequency capable of being less than 10 Hz).

In regards to claim 91, Goldwasser discloses a system for delivering a therapeutic session to affect a mental or an emotional state of a user (paragraph 11, 'wearable neurostimulator apparatuses configured to deliver electrical stimulation waveforms for inducing a change in cognitive state, delivered concurrently with other sensory experiences so that the cognitive effects of the sensory experience (primary sensory effects, as well as secondary and higher order sensory-driven cognitive effects, including emotion, arousal, mood, etc.) are enhanced, mitigated, or otherwise modulated by the sensory and cognitive effects of electrical stimulation'; transdermal is a synonym of transcutaneous), the system comprising: 
a wearable stimulation device (wearable and lightweight apparatus 100) having a transducer adapted to generate tactile transcutaneous vibratory output ([0135), 'Described herein are methods of applying transdermal electrical stimulation (TES) to a subject to enhance a concurrent sensory experience. The sensory experience may be ... tactile (e.g., felt, including amusement rides, etc.)'; [0589], 'FIGS. 1A and 1 B show perspective views of one variation of a wearable and lightweight apparatus 100 for applying transdermal electrical stimulation.'; [0897), 'a transdermal electrode assembly or TES controller assembly that incorporates a transdermal electrode may include a buzzer, piezoelectric material, ultrasound transducer (e.g. CMUT), or other transducer for activating a sensory transduction pathway as a signal for alignment'); and 
a processor in communication with a user interface adapted to obtain data regarding an event to be experienced by the user ([0051), 'Most electrical stimulation systems targeting the nervous system incorporate a tabletop or handheld hardware comprising a user interface'; (0293). 'methods and apparatuses for transmitting from a controller to a processor of a wearable neurostimulator to cause the neurostimulator to deliver an ensemble waveform'; [0713), 'the effect on the brain is measured by a cognitive assessment that takes the form of one or more of: ... an event related potential assessment'; (0725), 'a user may be able to configure the particular type of neuromodulation utilized by using a smartphone application connected to an application programming interface'; (0771), 'Temporally structured sensory experiences are defined as generally predictable and repeatable in their timing, making them amenable to pairing with an ensemble TES waveform that itself has an ordered temporal structure of waveform components. Temporally structured sensory experiences are beneficial for coordination with a TES session ... As described in greater detail below and in specific examples herein, examples of temporally structured and/or predictable sensory experiences include music (e.g. concerts, auditory tracks on a portable music player, a DJ at a club), naturalistic sounds (e.g. waves on the beach; birds chirping; a car accelerating and shifting gears), performances involving spoken word (e.g. a play, public reading of a poem or other text, political stump speech), an event (e.g. fireworks show, light show), a video (e.g. film, TV show, movie, YouTube™ clip), a primarily visual art presentation (e.g. dance performance, visual art display, fashion show), a predictable vestibular experience (e.g. a somersault or other acrobatics by the subject, a rollercoaster, a train or subway taking a regular path), or a pattern of somatosensory activation (e.g. from a massage chair, haptic transducer array, or refreshable braille display)'; [0812), 'a device that may be worn and/or held by the user ("user device") which includes a processor and wireless communication module may be used to control the application of neurostimulation by the wearable neurostimulator. The neurostimulator and/or user device may be particularly adapted to deliver TES waveforms during a temporally structured sensory experience (e.g. music, video) as described herein'), 
the processor programmed to:
assign a set of contiguous output segments for the event, based on the event, assign a perceived pitch of transcutaneous vibratory output and a perceived beat of transcutaneous vibratory output to each output segment ((0135), 'The sensory experience (e.g., performance) may be prerecorded and may include markers to trigger changes in the TES waveform parameters, or the apparatus (e.g., TES applicator or a controller associated with one or more TES applicators) may analyze the performance to detect changes in the sensor experience and select the change in the TES waveform applied. The type of change in the TES waveform may correlate with the type of change in the sensory experience. For example, an increase in tempo, pitch, etc. may increase the intensity of the TES signal (current and/or frequency), particularly when applying waveforms using an "energy" configuration that enhances alertness, etc'; [0621), 'a speaker or skull-coupled transducer for transmitting vibration that can be detected as an auditory stimulus'; (0855), 'For example, any of these methods may include delivering an audible signal to the subject from the TES applicator. Any audible signal may be used, including one or more of: a song (e.g., music), a tone or tones, a chant, spoken language, instrumental music, white noise, structured noise (e.g. pink noise, brown noise, frequency-modulated noise), binaural beats, recorded or synthesized sounds (e.g. ocean noise, wind noise, running water, etc.), or the like ... or may take the form of binaural beats in bilateral variations of the system (i.e. higher frequency audible signals (generally frequencies above 200 Hz) with phase offsets at frequencies of brain rhythms (generally less than 200 Hz)'); and 
cause the transducer to emit transcutaneous vibratory output for the therapeutic session based on at least one parameter of the therapeutic session ([0293), 'methods and apparatuses for transmitting from a controller to a processor of a wearable neurostimulator to cause the neurostimulator to deliver an ensemble waveform'; [0897), 'a transdermal electrode assembly or TES controller assembly that incorporates a transdermal electrode may include a buzzer, piezoelectric material, ultrasound transducer (e.g. CMUT), or other transducer for activating a sensory transduction pathway as a signal for alignment'; [0812], 'a device that may be worn and/or held by the user ("user device") which includes a processor and wireless communication module may be used to control the application of neurostimulation by the wearable neurostimulator. The neurostimulator and/or user device may be particularly adapted to deliver TES waveforms during a temporally structured sensory experience (e.g. music, video) as described herein'; (0848), 'As can be seen in FIG. 44A, the neuromodulation device body contains an electrode assembly 44701, and neuromodulation components 44704. The neuromodulation components 44704 further contain power supply 44705, memory 44708, processor 44709, user interface 44710, current control circuitry 44706, and safety components 44707'). 

In regards to claim 92, Goldwasser discloses the system of claim 91. In addition, Goldwasser shows wherein the event is at least one of an athletic event, an entertainment event, or a stress inducing event (paragraph 771, 'Temporally structured sensory experiences are defined as generally predictable and repeatable in their timing, making them amenable to pairing with an ensemble TES waveform that itself has an ordered temporal structure of waveform components. Temporally structured sensory experiences are beneficial for coordination with a TES session ... As described in greater detail below and in specific examples herein, examples of temporally structured and/or predictable sensory experiences include music (e.g. concerts, auditory tracks on a portable music player, a DJ at a club), naturalistic sounds (e.g. waves on the beach; birds chirping; a car accelerating and shifting gears), performances involving spoken word (e.g. a play, public reading of a poem or other text, political stump speech), an event (e.g. fireworks show, light show), a video (e.g. film, TV show, movie, You Tube™ clip), a primarily visual art presentation (e.g. dance performance, visual art display, fashion show), a predictable vestibular experience (e.g. a somersault or other acrobatics by the subject, a rollercoaster, a train or subway taking a regular path), or a pattern of somatosensory activation (e.g. from a massage chair, haptic transducer array, or refreshable braille display)').
In regards to claim 93, Goldwasser discloses the system of claim 91. In addition, Goldwasser shows wherein the data regarding the event is based on location (paragraph 803, 'TES users may bring a TES system to the venue and stimulation is triggered to audience members based on proximity, geographic location, or request by the user (e.g. by entering a code into a TES app or scanning a QR code specific to the event on their smartphone, so that an app can trigger an appropriate waveforms at times selected by one or more of the performers or staff of the perfonnance). Wireless communication directly to a TES system is one way to communicate with a TES system so that stimulation can be triggered with timing and waveform selected by one or more of the performers or staff of the performance'). 
In regards to claim 94, Goldwasser discloses the system of claim 91, wherein the data regarding the event is received from a traffic application (paragraphs 797, 'For example, in a stressful situation (e.g. traffic, facial recognition of an angry client entering your office), the controller may automatically trigger the neurostimulator to deliver a TES session for enhancing calmness.'). 
In regards to claim 95, Goldwasser discloses the system of claim 91. Goldwasser shows wherein the data regarding the event is collected by a physiological sensor (paragraph 714, 'In some embodiments, physiological monitoring is used to measure the effect of electrical stimulation.'; paragraph 798, 'In general, a TES controller may be configured to start, stop, select, adjust, amend, or otherwise modulate a TES session based on a reading of a physiological sensor'). 
In regards to claim 96, Goldwasser discloses the system of claim 95. Goldwasser, shows wherein the physiological sensor senses at least one of respiration, temperature, GSR, SpO2, spirometry, EEG, ECG, EMG, heart rate, HRV, CO2, motion, blood pressure, or glucose (paragraph 698, 'the device comprises sensors and related components to record measurements related to brain activity, detect skin resistance, salinity, or humidity, temperature, electromyogram (EMG), galvanic skin response (GSR), heart rate, blood pressure, respiration rate, pulse oximetry, pupil dilation, eye movement, gaze direction or measure other physiological or ambient signals'). 
In regards to claim 97, Goldwasser discloses the system of claim 95. In addition, Goldwasser shows wherein the therapeutic session is modified based on data regarding the event (paragraph 700, 'a physiological or cognitive measurement is used to detect a cognitive state of the user. For example, in an embodiment, the unit turns on when the user is tired and is configured to increase a user's energy, alertness, and/or wakefulness. In another embodiment, anxiety or stress is detected in a user by measuring galvanic skin response or another physiological measurement that correlates anxiety or stress, and the stimulation device is configured to reduce anxiety and/or stress. In another embodiment, the device is configured to modify the amplitude or phase of a brain rhythm. For instance, in an embodiment, the device can be triggered to enhance synchrony in an alpha, beta, or gamma frequency band to affect attention, working memory, and/or decision-making.'; paragraph 802, 'the experience of film, musical, political, sporting, and other events experienced in groups are enhanced or modulated by concurrently delivering TES to modify the cognitive state of two or more individuals. For example, members of an audience at a concert, club with a DJ, other musical experience, sporting event, political rally, religious service, or other group experience use a TES system during the event that induces neuromodulation and enhances the audience members' experience of the event').
In regards to claim 98, Goldwasser discloses the limitations of claim 97. In addition, Goldwasser discloses wherein modifying the therapeutic session comprises at least one of varying the perceived pitch or perceived beat of the transcutaneous vibratory output for at least one output segment ( paragraph 56, 'In general, described herein are lightweight and wearable transdernal electrical stimulation apparatuses for inducing a cognitive effect in a subject...Although the apparatus may be self-contained, it may be configured to receive instructions from one or more remote systems (and may transmit signals to the same or a different remote system), including instructions that select or modify stimulation parameters'; paragraph 135, 'The sensory experience (e.g., perfonnance) may be prerecorded and may include markers to trigger changes in the TES wavefonn parameters, or the apparatus (e.g., TES applicator or a controller associated with one or more TES applicators) may analyze the performance to detect changes in the sensor experience and select the change in the TES waveform applied. The type of change in the TES waveform may correlate with the type of change in the sensory experience. For example, an increase in tempo, pitch, etc. may increase the intensity of the TES signal (current and/or frequency), particularly when applying waveforms using an "energy" configuration that enhances alertness, etc'; paragraph 621, 'a speaker or skull-coupled transducer for transmitting vibration that can be detected as an auditory stimulus'; paragraph 774, 'One embodiment of a 'neuromodulation track' combines time varying neuromodulation with time varying sensory input in order to create enhanced experience of music for instance by making the emotional connection of music more intense or making the experience of a musical event more memorable'; paragraph 855, 'For example, any of these methods may include delivering an audible signal to the subject from the TES applicator. Any audible signal may be used, including one or more of: a song (e.g., music), a tone or tones, a chant, spoken language, instrumental music, white noise, structured noise (e.g. pink noise, brown noise, frequency-modulated noise), binaural beats, recorded or synthesized sounds (e.g. ocean noise, wind noise, running water, etc.), or the like ... or may take the form of binaural beats in bilateral variations of the system (i.e. higher frequency audible signals (generally frequencies above 200 Hz) with phase offsets at frequencies of brain rhythms (generally less than 200 Hz)'; the perceived pitch or beat may be adjusted/varied). 

In regards to claim 99, Goldwasser discloses the system of claim 95. In addition, Goldwasser shows wherein the data regarding the event is data of a change in the event (paragraph 796, 'TES waveforms in a virtual reality environment may be dynamically adjusted based on a user's interaction with and experience in the environment'; paragraph 803, 'Wireless communication directly to a TES system is one way to communicate with a TES system so 
that stimulation can be triggered with timing and waveform selected by one or more of the performers or staff of the performance. In some embodiments, the system is configured so that a performer (e.g. musician, DJ, dancer, etc.) triggers TES stimulation directly (e.g. with a foot pedal; a button on an electronic instrument such as a synthesizer; or a remote control). In other embodiments, the system is configured so that a supporting staff member controls TES stimulation of members of the audience, similar to the way that a mixer at a sound board or a person controlling a light show can control delivery of sensory stimuli to the audience.'; paragraph 806, 'an individual who wishes to share in the experience of a musical performance or other group experience listens to a recording in their home by themselves or in a small group while wearing a TES system that is activated at appropriate times relative to the audio so that the user can experience a version of the event without being there'; activating a stimulation would broadly constitute a change in the event, as something has occurred that necessitates activating a stimulation).
In regards to claim 100, Goldwasser discloses the system of claim 95. In addition, Goldwasser shows wherein the data regarding the event is data regarding a change in a traffic pattern (paragraph 796, 'TES waveforms in a virtual reality environment may be dynamically adjusted based on a user's interaction with and experience in the environment'; paragraph 797, 'For example, in a stressful situation (e.g. traffic, facial recognition of an angry client entering your office), the controller may automatically trigger the neurostimulator to deliver a TES session for enhancing calmness.'; being stressed at traffic would indicate a change in a traffic pattern as broadly rendered; for example, an exit or entrance ramp being closed, a highway turns to stop-and-go traffic, or a lane is closed causing the traffic to merge are all common traffic pattern changes that would cause the driver to be become stressed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 88 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0224990 (Goldwasser et al., hereinafter Goldwasser).
In regards to claim 88, Goldwasser discloses the method of claim 76, but Goldwasser fails to explicitly disclose multiplicatively combining a sine wave-shaped envelope generated using the perceived beat with a wave pattern generated using the perceived pitch to produce the transcutaneous vibratory output. 
However, Goldwasser teaches a relationship between modulating an envelope with a sine wave and perceived beat and pitch characteristics (paragraph 135, 'The sensory experience (e.g., performance) may be prerecorded and may include markers to trigger changes in the TES waveform parameters, or the apparatus (e.g., TES applicator or a controller associated with one or more TES applicators) may analyze the performance to detect changes in the sensor experience and select the change in the TES waveform applied. The type of change in the TES waveform may correlate with the type of change in the sensory experience. For example, an increase in tempo, pitch, etc. may increase the intensity of the TES signal (current and/or frequency), particularly when applying waveforms using an "energy" configuration that enhances alertness, etc'; (0838), 'In some variations, an ensemble waveform (or portion of an ensemble waveform) may be modulated by an envelope of slower-frequency amplitude modulation (e.g., modulation of the current amplitude parameter). For example different types of amplitude modulation may be applied (e.g., amplitude modulation at frequencies between 0.5 Hz and 1000 Hz may be applied on top of the ensemble waveform. In some variations the amplitude modulation is applied as a sinusoidal (e.g., pure sinusoid, saw tooth, square pulses, etc.)'; (0621), 'a speaker or skull-coupled transducer for transmitting vibration that can be detected as an auditory stimulus'; paragraph 855, 'For example, any of these methods may include delivering an audible signal to the subject from the TES applicator. Any audible signal may be used, including one or more of: a song (e.g., music), a tone or tones, a chant, spoken language, instrumental music, white noise, structured noise (e.g. pink noise, brown noise, frequency-modulated noise), binaural beats, recorded or synthesized sounds (e.g. ocean noise, wind noise, running water, etc.), or the like ... or may take the form of binaural beats in bilateral variations of the system (i.e. higher frequency audible signals (generally frequencies above 200 Hz) with phase offsets at frequencies of brain rhythms (generally less than 200 Hz)'; paragraph 897, 'a transdermal electrode assembly or TES controller assembly that incorporates a transdermal electrode may include a buzzer, piezoelectric material, ultrasound transducer (e.g. CMUT), or other transducer for activating a sensory transduction pathway as a signal for alignment'; paragraph 1221, 'any waveform described above can be combined in series or in parallel (i.e. concurrently) to create a hybrid waveform, or ensemble waveform. In embodiments, any waveform described above can be added, subtracted, convolved, or otherwise amplitude modulated.'). 
Further, deriving the relationship between a sine wave-shaped envelope generated using the perceived beat and a wave pattern generated using the perceived pitch by multiplicatively combining them together as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between a sine wave-shaped envelope generated using the perceived beat and a wave pattern generated using the perceived pitch by multiplicatively combining them together, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to induce a change in the cognitive state of the user in the appropriate manner (paragraph 11).
In regards to claim 89, Goldwasser discloses the method of claim 88. However, Goldwasser fails to explicitly disclose wherein multiplicatively combining is in accordance with the relationship: [sin(2.0 • π • freq_perceived_pitch • t)] • [sin(π • freq_perceived_beat • t)). 
However, Goldwasser teaches a relationship between modulating an envelope with a sine wave and perceived beat and pitch characteristics (paragraph 135, 'The sensory experience (e.g., performance) may be prerecorded and may include markers to trigger changes in the TES waveform parameters, or the apparatus (e.g., TES applicator or a controller associated with one or more TES applicators) may analyze the performance to detect changes in the sensor experience and select the change in the TES waveform applied. The type of change in the TES waveform may correlate with the type of change in the sensory experience. For example, an increase in tempo, pitch, etc. may increase the intensity of the TES signal (current and/or frequency), particularly when applying waveforms using an "energy" configuration that enhances alertness, etc'; paragraph 838, 'In some variations, an ensemble waveform (or portion of an ensemble waveform) may be modulated by an envelope of slower-frequency amplitude modulation (e.g., modulation of the current amplitude parameter). For example, different types of amplitude modulation may be applied (e.g., amplitude modulation at frequencies between 0.5 Hz and 1000 Hz may be applied on top of the ensemble waveform. In some variations the amplitude modulation is applied as a sinusoidal (e.g., pure sinusoid, saw tooth, square pulses, etc.)'; paragraph 621, 'a speaker or skull-coupled transducer for transmitting vibration that can be detected as an auditory stimulus'; paragraph 855, 'For example, any of these methods may include delivering an audible signal to the subject from the TES applicator. Any audible signal may be used, including one or more of: a song (e.g., music), a tone or tones, a chant, spoken language, instrumental music, white noise, structured noise (e.g. pink noise, brown noise, frequency-modulated noise), binaural beats, recorded or synthesized sounds (e.g. ocean noise, wind noise, running water, etc.), or the like ... or may take the form of binaural beats in bilateral variations of the system (i.e. higher frequency audible signals (generally frequencies above 200 Hz) with phase offsets at frequencies of brain rhythms (generally less than 200 Hz)'; (0897), 'a transdermal electrode assembly or TES controller assembly that incorporates a transdermal electrode may include a buzzer, piezoelectric material, ultrasound transducer (e.g. CMUT), or other transducer for activating a sensory transduction pathway as a signal for alignment'; paragraph 1221, 'any waveform described above can be combined in series or in parallel (i.e. concurrently) to create a hybrid waveform, or ensemble waveform. In embodiments, any waveform described above can be added, subtracted, convolved, or otherwise amplitude modulated.'). Further, deriving the relationship between a sine wave-shaped envelope generated using the perceived beat and a wave pattern generated using the perceived pitch by mutiplicatively combining them together using the formula [sin(2.0 • π• freq_perceived_pitch • t)]* [sin(π • freq_perceived_beat • t)) as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between a sine wave-shaped envelope generated using the perceived beat and a wave pattern generated using the perceived pitch by multiplicatively combining them together using the formula (sin(2.0 •π• freq_perceived_pitch • t)) • [sin(π • freq_perceived_beat • t)], since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to induce a change in the cognitive state of the user in the appropriate manner (paragraph 11).

Claim(s) 86, 87, 101 and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0224990 (Goldwasser et al.) as applied to claims 76 and 95 above, and further in view of US 2013/0304165 (Rogers).
Regarding Claim 86, Goldwasser discloses the method of claim 76. Goldwasser fails to explicitly disclose wherein the event is a psychotherapy session. In a related area, Rogers is in the field of providing stimulation to a person (paragraph 379) and teaches wherein an event is a psychotherapy session (paragraph 100, 'the delivery of one or more thermal waveforms to the vestibular system and/or the nervous system of a patient may enhance the effectiveness of counseling or psychotherapy'; paragraph 379, 'As noted above, in some embodiments, instead of an "active agent," the caloric vestibular stimulation is administered in combination with or concurrently with another therapeutic intervention to enhance the efficacy thereof. Examples of such other therapeutic interventions include, but are not limited to, counseling, psychotherapy, cognitive therapy or the like, electroconvulsive therapy, hydrotherapy, hyperbaric oxygen therapy, electrotherapy and electrical stimulation, transcutaneous electrical nerve stimulation or "TENS" (e.g., for the treatment of pain such as neuropathic pain), deep brain stimulation (e.g., for the treatment of pain such as neuropathic pain, Parkinson's disease, tremor, dystonia, etc.), etc.'). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goldwasser with the teaching of Rogers for the purpose of the event being a psychotherapy session, thereby using the stimulation to enhance the effectiveness of counseling or psychotherapy (Rogers; paragraph 100). 

In regards to claim 87, Goldwasser modified by Rogers discloses the method of claim 86.  Goldwasser fails to explicitly disclose administering a drug during the psychotherapy session. 
Rogers is in the field of providing stimulation to a person (paragraph 379) and teaches administering a drug during the psychotherapy session (paragraph 100), 'the delivery of one or more thermal waveforms to the vestibular system and/or the nervous system of a patient may enhance the effectiveness of counseling or psychotherapy'; paragraph 378, 'In some embodiments, the caloric vestibular stimulation is administered to enhance the efficacy of another treatment or therapeutic intervention, such as a therapeutic drug. The drug (or "active agent") can be for any condition, including an analgesic for the treatment of pain (e.g., headache pain), an antidiabetic or hypoglycemic drug for the treatment of diabetes, or any other active agent such as.described below.'; paragraph 379, 'As noted above, in some embodiments, instead of an "active agent," the caloric vestibular stimulation is administered in combination with or concurrently with another therapeutic intervention to enhance the efficacy thereof. Examples of such other therapeutic interventions include, but are not limited to, counseling, psychotherapy, cognitive therapy or the like, electroconvulsive therapy, hydrotherapy, hyperbaric oxygen therapy, electrotherapy and electrical stimulation, transcutaneous electrical nerve stimulation or "TENS" (e.g., for the treatment of pain such as neuropathic pain), deep brain stimulation (e.g., for the treatment of pain such as neuropathic pain, Parkinson's disease, tremor, dystonia, etc.), etc.'). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goldwasser with the teaching of Rogers for the purpose of the event being a psychotherapy session, thereby using the stimulation to enhance the effectiveness of counseling or psychotherapy (Rogers; paragraph 100).

In regards to claim 101, Goldwasser discloses the system of claim 95. Goldwasser fails to explicitly disclose wherein the event is a psychotherapy session. 
Rogers is in the field of providing stimulation to a person (paragraph 379) and teaches wherein an event is a psychotherapy session (paragraph 100, 'the delivery of one or more thennal waveforms to the vestibular system and/or the nervous system of a patient may enhance the effectiveness of counseling or psychotherapy'; paragraph 379, 'As noted above, in some embodiments, instead of an "active agent," the caloric vestibular stimulation is administered in combination with or concurrently with another therapeutic intervention to enhance the efficacy thereof. Examples of such other therapeutic interventions include, but are not limited to, counseling, psychotherapy, cognitive therapy or the like, electroconvulsive therapy, hydrotherapy, hyperbaric oxygen therapy, electrotherapy and electrical stimulation, transcutaneous electrical nerve stimulation or "TENS" (e.g., for the treatment of pain such as neuropathic pain), deep brain stimulation (e.g., for the treatment of pain such as neuropathic pain, Parkinson's disease, tremor, dystonia, etc.), etc.'). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goldwasser with the teaching of Rogers for the purpose of the event being a psychotherapy session, thereby using the stimulation to enhance the effectiveness of counseling or psychotherapy (Rogers; paragraph 100). 
In regards to claim 102, Goldwasser modified by Rogers discloses the system of claim 101. Goldwasser fails to explicitly disclose administering a drug during the psychotherapy session. 
Rogers is in the field of providing stimulation to a person ((0379]) and teaches administering a drug during the psychotherapy session (paragraph 100, 'the delivery of one or more thermal waveforms to the vestibular system and/or the nervous system of a patient may enhance the effectiveness of counseling or psychotherapy'; paragraph 378, 'In some embodiments, the caloric vestibular stimulation is administered to enhance the efficacy of another treatment or therapeutic intervention, such as a therapeutic drug. The drug (or "active agent") can be for any condition, including an analgesic for the treatment of pain (e.g., headache pain), an antidiabetic or hypoglycemic drug for the treatment of diabetes, or any other active agent such as described below.'; paragraph 379, 'As noted above, in some embodiments, instead of an "active agent," the caloric vestibular stimulation is administered in combination with or concurrently with another therapeutic intervention to enhance the efficacy thereof. Examples of such other therapeutic interventions include, but are not limited to, counseling, psychotherapy, cognitive therapy or the like, electroconvulsive therapy, hydrotherapy, hyperbaric oxygen therapy, electrotherapy and electrical stimulation, transcutaneous electrical nerve stimulation or "TENS" (e.g., for the treatment of pain such as neuropathic pain), deep brain stimulation (e.g., for the treatment of pain such as neuropathic pain, Parkinson's disease, tremor, dystonia, etc.), etc.'). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goldwasser with the teaching of Rogers for the purpose of the event being a psychotherapy session, thereby using the stimulation to enhance the effectiveness of counseling or psychotherapy (Rogers; paragraph 100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791